Exhibit 10.3

 



EXECUTION VERSION



 

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of February 27,
2020, by and between KULR TECHNOLOGY GROUP, INC., a corporation organized and
existing under the laws of the State of Delaware (the “Company”), and YAII PN,
LTD., a Cayman Islands exempt limited partnership (the “Investor”).

 

WITNESSETH

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase a full recourse promissory note in the
form attached hereto as “Exhibit A” (the “Note”) in the original principal
amount of $1,500,000;

 

WHEREAS, the issuance and sale of a Note shall take place at a closing (the
“Closing”) to take place within 2 days of the date hereof, or such other date as
may be agreed upon between the parties;

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Investor hereby agree as
follows:

 

1.      CERTAIN DEFINITIONS.

 

(a)              “Anti-Bribery Laws” shall mean of any provision of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), the U.K. Bribery Act 2010, or any other similar law of any
other jurisdiction in which the Company operates its business, including, in
each case, the rules and regulations thereunder.

 

(b)              Anti-Money Laundering Laws” shall mean applicable financial
recordkeeping and reporting requirements and all other applicable U.S. and
non-U.S. anti-money laundering laws, rules and regulations, including, but not
limited to, those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the United States Bank Secrecy Act, as amended by the USA
PATRIOT Act of 2001, and the United States Money Laundering Control Act of 1986
(18 U.S.C. §§1956 and 1957), as amended, as well as the implementing rules and
regulations promulgated thereunder, and the applicable money laundering statutes
of all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency or self-regulatory.

 

(c)              “Applicable Laws” shall mean applicable laws, statutes, rules,
regulations, orders, executive orders, directives, policies, guidelines and
codes having the force of law, whether local, national, or international, as
amended from time to time, including without limitation (i) Anti-Money
Laundering Laws and all applicable laws that relate to money laundering,
terrorist financing, financial record keeping and reporting, (ii) Anti-Bribery
Laws and applicable laws that relate to anti-bribery, anti-corruption, books and
records and internal controls, (iii) OFAC and any Sanctions or Sanctions
Programs, and (iv) CAATSA and any CAATSA Sanctions Programs.

 



 

 

 

(d)              “CAATSA” shall mean Public Law No. 115-44 The Countering
America’s Adversaries Through Sanctions Act.

 

(e)              “CAATSA Sanctions Programs” shall mean a country or territory
that is, or whose government is, the subject of sanctions imposed by CAATSA.

 

(f)                

 

(g)              “OFAC” shall mean the U.S. Department of Treasury’s Office of
Foreign Asset Control.

 

(h)              Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

 

(i)                “Sanctions” shall mean any sanctions administered or enforced
by OFAC or the U.S. Departments of State or Commerce and including, without
limitation, the designation as a “Specially Designated National” or on the
“Sectoral Sanctions Identifications List”, collectively “Blocked Persons”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty's
Treasury (“HMT”) or any other relevant sanctions authority

 

(j)                “Sanctioned Country” shall mean a country or territory that
is the subject or target of a comprehensive embargo or Sanctions Laws
prohibiting trade with the country or territory, including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

(k)              “Sanctions Programs” shall mean any OFAC, HMT or UNSC economic
sanction program including, without limitation, programs related to a Sanctioned
Country.

 

2.      PURCHASE AND SALE OF NOTES;

 

(a)              Purchase of Note at the Closing. Subject to the satisfaction
(or waiver) of the terms and conditions of this Agreement, the Investor agrees
to purchase at the Closing and the Company agrees to sell and issue to the
Investor at the Closing a Note in the original principal amount of $1,500,000
(the “Original Principal Amount”) for a purchase price equal to Original
Principal Amount minus an original issue discount of 6% (the “OID”).

 

(b)              Closing Deliverables. At the Closing, the following
transactions shall occur and shall be deemed to take place simultaneously. No
transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents have
been delivered, unless waived in writing by the receiving Party: (i) the Company
shall deliver, or cause to be delivered, to the Investor a duly executed Note in
the face amount of the Original Principal Amount and the Investor shall pay to
the Company the Original Principal Amount of the Note issued to the Inventor
(less the OID) by wire transfer to the account of the Company as specified on
Schedule I to the Note.

 



 2 

 

 

3.      Conditions Precedent to Closing. The obligation of the Investor
hereunder to purchase the Note at the Closing is subject to the satisfaction, at
or before the date of the Closing, of each of the following conditions, provided
that these conditions are for the Investor’s sole benefit and may be waived by
the Investor at any time in its sole discretion.

 

(a)              The Representations and Warranties of the Company are true and
correct.

 

(b)              No event shall have occurred since the date of this Agreement
that could result in, or reasonably be expected to result in a Material Adverse
Effect, where “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or would reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement or the Note, (collectively, the “Transaction Documents”), (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, or (iii) a
material adverse effect on the Company or it’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

 

(c)              The shares of the Company’s common stock (the “Common Stock”)
shall be authorized for quotation or trading on the OTC Markets OTCQB (the
“Primary Market”) and trading in the common stock of the Company shall not have
been suspended for any reason.

 

(d)              The Company is, and has been for a period of at least 90 days
immediately prior to the Closing, subject to the reporting requirements of
section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”).

 

(e)              The Standby Equity Distribution Agreement dated February 27,
2020 between the Company and the Investor (the “SEDA”) is in full force and
effect.

 

(f)               The Company’s registration statement on Form S-3 (File No.
333-232614) under Section 5 of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”) or another
registration statement on a form promulgated by the SEC for which the Company
then qualifies for the registration of the offer and sale of securities to be
offered and sold by the Company, as the same may be amended and supplemented
from time to time and including any information deemed to be a part thereof
pursuant to Rule 430B under the Securities Act and any successor registration
statement filed by the Company with the SEC under the Securities Act on a form
promulgated by the SEC for which the Company then qualifies and which form shall
be available for the registration securities to be offered and sold by the
Company, shall be effective (collectively the “Registration Statement”).

 

 

 3 

 



 

4.      INVESTOR’S REPRESENTATIONS AND WARRANTIES. Investor hereby represents
and warrants to, and agrees with, the Company that the following are true and
correct as of the date hereof and as of the date of the Closing:

 

(a)              Organization and Authorization. The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to purchase, hold and sell the Note. The
decision to invest and the execution and delivery of this Agreement by such
Investor, the performance by such Investor of its obligations hereunder and the
consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the Investor.
The undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor. This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

 

(b)              Evaluation of Risks. The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction. It recognizes that its investment in the Company involves a
high degree of risk.

 

(c)              No Legal Advice from the Company. The Investor acknowledges
that it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

(d)              Investment Purpose. The Note is being purchased by the Investor
for its own account, and for investment purposes. The Investor agrees not to
assign or in any way transfer the Investor’s rights to the Note or any interest
therein other than to affiliates of the Investor. Except for affiliates of the
Investor, no other Person has or will have a direct or indirect beneficial
interest in the Commitment Fee Shares.

 

(e)              Accredited Investor. The Investor is an “Accredited Investor”
as that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act
of 1933.

 

(f)               Information. The Investor and its advisors (and its counsel),
if any, have been furnished with all materials relating to the business,
finances and operations of the Company and information it deemed material to
making an informed investment decision. The Investor and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement. The Investor
understands that its investment involves a high degree of risk.

 

(g)              No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Note offered hereby.

 

(h)              Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).

 

 

 4 

 



 

5.      COMPANY’S REPRESENTATIONS AND WARRANTIES. The Company hereby represents
and warrants to, the Investor that the following are true and correct as of the
date hereof:

 

(a)              Organization and Qualification. The Company is duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company and its subsidiaries
are duly qualified to do business and is in good standing (to the extent
applicable) in every jurisdiction in which the nature of the business conducted
by it makes such qualification necessary, except to the extent that the failure
to be so qualified or be in good standing would not have a Material Adverse
Effect.

 

(b)              Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement, the Note, and any related agreements, in accordance
with the terms hereof and thereof, (ii) the execution and delivery of this
Agreement, the Note, and any related agreements by the Company and the
consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
shareholders, (iii) this Agreement, the Note, and any related agreements have
been duly executed and delivered by the Company, (iv) this Agreement and
assuming the execution and delivery thereof and acceptance by the Investor, the
Note, and any related agreements, constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium, liquidation or similar laws from time to time relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(c)              No Conflict. The execution, delivery and performance of this
Agreement and the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby will not (i) result in a
violation of its Articles of Association or Memorandum of Association or (ii)
conflict with or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Primary Market on which the Common Stock is quoted)
applicable to the Company or any of its subsidiaries or by which any material
property or asset of the Company is bound or affected and which would cause a
Material Adverse Effect. Neither the Company nor its subsidiaries is in
violation of any term of or in default under its Articles of Association or
Memorandum of Association, or, to the Company’s knowledge, any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its subsidiaries that would cause a Material Adverse Effect. To the Company’s
knowledge, the business of the Company and its subsidiaries is not being
conducted in violation of any material law, ordinance or regulation of any
governmental entity, except as would not cause a Material Adverse Effect.

 



 5 

 

 

(d)              Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(e)              Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, its Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would have a Material Adverse Effect.

 

(f)               Compliance with Applicable Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance
Applicable Laws and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its ssubsidiaries with respect to Applicable Laws is pending or, to
the knowledge of the Company, threatened.

 

(g)              Subsidiaries. Other than as disclosed in the Company’s reports,
schedules, forms, statements and other documents filed by it with the SEC
pursuant to Section 15(d) of the Exchange Act and documents incorporated by
reference therein (the “SEC Documents”) the Company does not presently own or
control, directly or indirectly, any interest in any other corporation,
partnership, association or other business entity.

 

(h)              Tax Status. The Company and each of its subsidiaries have made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject to be filed as
of the date hereof (unless and only to the extent that the Company and each of
its subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. Certain Transactions. None of the officers or directors of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer or director, or to the knowledge of the Company,
any corporation, partnership, trust or other entity in which any officer or
director has a substantial interest or is an officer, director, trustee or
partner.

 

(i)                No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Commitment Fee Shares.

 



 6 

 

 

6.      COVENANTS OF THE COMPANY.

 

(a)                  Effectiveness of the Registration Statement. While any
amounts are due and outstanding under the Note the Company shall maintain the
effectiveness of the Registration Statement, except for any time during which
the SEC reviews any successor Registration Statement, post-effective amendment
to any Registration Statement, prospectus supplement to any Registration
Statement or other filing necessary to register securities to be offered and
sold by the Company.

 

(b)                  Use of Proceeds. The Company will use the proceeds from the
Note for working capital and other general corporate purposes. Neither the
Company nor any Subsidiary will, directly or indirectly, use the proceeds of the
transactions contemplated herein, or lend, contribute, facilitate or otherwise
make available such proceeds to any Person (i) to fund, either directly or
indirectly, any activities or business of or with any Person that is identified
on the list of Specially Designated Nationals and Blocker Persons maintained by
OFAC, or in any country or territory, that, at the time of such funding, is, or
whose government is, the subject of Sanctions or Sanctions Programs, (iv) or in
any manner or in a country or territory, that, at the time of such funding, is,
or whose government is, the subject of CAATSA or CAATSA Sanctions Programs or
(iv) in any other manner that will result in a violation of Applicable Laws.

 

(c)                  Compliance with Laws. While any amounts are due and
outstanding under the Note the Company shall comply with all Applicable Laws and
will not take any action which will cause the Investor to be in violation of any
such Applicable Laws.

 

(d)                  The covenants set forth above shall be ongoing during the
term of the Note. The Company shall promptly notify the Investor in writing
should it become aware during such period (a) of any changes to these covenants,
or (b) if it cannot comply with the covenants set forth herein. The Company
shall also promptly notify the Investor in writing during such period should it
become aware of an investigation, litigation or regulatory action relating to an
alleged or potential violation of Applicable Laws. The Company shall provide
such information and documentation it may have as the Investor or any of their
affiliates may reasonably request to satisfy compliance with Applicable Laws.

 

7.      GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws. Each of the parties consents to the jurisdiction
of the of the Superior Court of the State of New Jersey, sitting in Union
County, New Jersey and the United States District Court for the District of New
Jersey, sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Agreement.

 

 

 7 

 



 

8.      NOTICES. Any notices, consents, waivers or other communications required
or permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company, to:



Kulr Technology Group, Inc.

  1999 Bascom Ave – Suite 700   Campbell, CA 95008   Attention:   Michael Mo,
CEO   Telephone: (408) 663-5247   Email:  michael.mo@kulrtechnology.com         

 



With a copy to: Sichenzia Ross Ference LLP   1185 Avenue of the Americas, 37th
Floor   New York, NY 10036   Attention:   Jay Yamamoto, Esq.   Telephone: (646)
810-0604   Email: jyamamoto@srf.law



 

If to the Holder:



YAII PN, Ltd.

  1012 Springfield Avenue   Mountainside, NJ  07092   Attention: Mark Angelo  

Telephone: (201) 985-8300

Facsimile: (201) 985-8266

  Email: mangelo@yorkvilleadvisors.com     With a copy to: David Gonzalez, Esq.
  1012 Springfield Avenue   Mountainside, NJ  07092   Telephone: (201) 985-8300
 

Facsimile: (201) 985-8266

Email: dgonzalez@yorkvilleadvisors.com

   

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three Business Days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (iii)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

 8 

 



 

9.      MISCELLANEOUS.

 

(a)              Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.

 

(b)              Entire Agreement; Amendments. This Agreement and the exhibit
thereto supersedes all other prior oral or written agreements between the
Investor and the Company with respect to the matters discussed herein), and this
Agreement and the exhibit theretocontain the entire understanding of the parties
with respect to the matters covered herein and therein. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.

 

(c)              Binding Effect. All of the covenants and obligations contained
herein shall be binding upon and shall inure to the benefit of the respective
parties, their successors and assigns.

 

(d)              Enforcement Costs. The Company shall reimburse the Investor
promptly for all out-of-pocket fees, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred by the Investor in
any action for the collecting of any sums which become due and payable to the
Investor in accordance with the terms of this Agreement or the Note.

 

(e)              Remedies Cumulative. No remedy herein conferred upon any party
is intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law, in equity, by statute, or
otherwise. No single or partial exercise by any party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.

 

(f)               Severability. If any provision of this Agreement is, for any
reason, invalid or unenforceable, the remaining provisions of this Agreement
will nevertheless be valid and enforceable and will remain in full force and
effect. Any provision of this Agreement that is held invalid or unenforceable by
a court of competent jurisdiction will be deemed modified to the extent
necessary to make it valid and enforceable and as so modified will remain in
full force and effect.

 

(g)              Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

 

[signature page follows]

 

 9 

 

 

 

IN WITNESS WHEREOF, each of the Investor and the Company have caused their
respective signature page to this Note Purchase Agreement to be duly executed as
of the date first written above.

 



  COMPANY:           KULR TECHNOLOGY GROUP, INC.           By: /s/ Michael Mo  
Name: Michael Mo   Title: Chief Executive Officer and Chairman          
INVESTOR:           YAII PN, LTD.           By: Yorkville Advisors Global LP  
Its: Investment Manager     By: Yorkville Advisors Global II LLC     Its:
General Partner                           By: /s/ David Gonzalez   Name: David
Gonzalez   Title: Member and General Counsel

 

 

 

 

 

 

 

 



 

 10 

 

 

 

Exhibit A
Form of Note

 

 

 



 

 

 

